Citation Nr: 0422688	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  03-09 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cervical spine and left 
shoulder disability, secondary to service connected 
desiccated disc at L4-L5 with posterior disc bulge.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Benjamin Tuite, Law Clerk






INTRODUCTION

The veteran had active service from April 1979 to November 
1985.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2002 by the 
Department of Veteran Affairs Waco, Texas Regional Office 
(RO), which denied service connection for cervical spine and 
left shoulder disability, secondary to service connected 
desiccated disc at L4-L5 with posterior disc bulge.  


FINDINGS OF FACT

1.  The veteran is service connected for a desiccated disc at 
L4-L5 with posterior disc bulge.  

2.  A cervical spine and left shoulder disability were not 
incurred in or aggravated by service.

3.  A cervical spine and left shoulder disability were not 
caused by the veteran's desiccated disc at L4-L5 with 
posterior disc bulge.  


CONCLUSIONS OF LAW

1.  A cervical spine and left shoulder disability was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).

2.  A cervical spine and left shoulder disability was not 
caused by the veteran's service connected desiccated disc at 
L4-L5 with posterior disc bulge.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA Requirements

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."

The Board finds that the notice requirements of the VCAA have 
been satisfied in the instant case.  In a November 2003 
letter, VA informed the veteran of what the evidence must 
show to establish service connection for a cervical spine and 
left shoulder disability.  In that letter, the veteran was 
informed by VA that VA was responsible for getting his 
service medical records, employment records, and records from 
other Federal agencies.  VA told the veteran that it was his 
responsibility to inform VA of any other relevant records 
that he knew of that would help adjudicate his claim.  

In light of the foregoing, the Board finds that the RO's 
letter in November 2003 complies with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In the present case, regarding the claim for service 
connection for cervical spine and left shoulder disability, 
secondary to service connected desiccated disc at L4-L5 with 
posterior disc bulge, a substantially complete application 
was received in May 2002.  Thereafter, in a rating decision 
dated September 2002, the RO denied service connection for 
cervical spine and left shoulder disability, secondary to 
service connected desiccated disc at L4-L5 with posterior 
disc bulge.  In a March 2003 Statement of the Case (SOC), the 
veteran was informed that in order to have his claim for 
service connection for cervical spine and left shoulder 
disability, secondary to service connected desiccated disc at 
L4-L5 with posterior disc bulge granted, a relationship would 
have to be shown between his cervical spine or left shoulder 
and military service or an established service connected 
disability.  In November 2003, the RO provided notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claim on appeal, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit pertinent evidence pertaining to 
his claim.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was nonprejudicial.  
While the notice provided to the appellant in November 2003 
was not given prior to the first AOJ adjudication of the 
claim, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the claimant.  In this regard, throughout this 
appeal process, VA has made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  
Specifically, VA has associated with the claims folder the 
veteran's service medical records, and VA treatment and 
examination reports.  The veteran has not identified any 
additional evidence pertinent to his claim not already of 
record, and there are no additional records to obtain.  
Moreover, the veteran has been informed of the type of 
evidence necessary to substantiate his claims, as well as the 
respective responsibilities of himself and VA as it pertains 
to his claims.  Given the foregoing, the Board concludes that 
VA has satisfied the notice and assistance provisions as 
found in the VCAA.  Consequently, an adjudication of the 
appeal at this juncture is proper.

II.  Factual Background

The veteran's service medical records show that he was 
periodically treated for back pain.  In December 1979, the 
veteran reported falling down a hill.  In another report, the 
veteran stated that he had had lumbar pain since falling on 
his back and hitting a rock.  Left lumbar paravertebral 
muscle strain was diagnosed.  In February 1981 he was injured 
when a buddy struck his shoulder.  Range of motion was very 
good and there was no swelling.  A diagnosis of possible 
hyperextension was given.  No further complaints, treatment 
or diagnosis was made regarding the shoulder.  The veteran's 
discharge physical in August 1985 does not show that he had 
neck or shoulder problems.  It was noted that he had low back 
pain.

The RO, in January 1986 granted service connection for 
history of low back pain.  In May 1986, his service-connected 
disability was recharacterized as chronic low back strain and 
in May 2001 it was recharacterized as desiccated disc at L4-
L5 with posterior disc bulge.

An April 2000 VA treatment report reveals that the veteran 
reported a history of having radiating cervical spine pain.  
He denied having an injury.  Physical examination of the 
cervical spine was negative.  The veteran was treated for 
left shoulder pain in December 2001.  X-ray studies that 
month revealed that the AC joint appeared widened suggesting 
previous surgical resection of the distal clavicle.  The 
radiologist stated that clinical history should be 
correlated.  The study also revealed minimal spurring over 
the distal clavicle and acromion of no clinical significance.  
The glenohumeral joint was normal.  In January 2002, the 
veteran complained of multiple joint pains.  He was assessed 
as having chronic pain in the back, shoulder and neck and 
myofascial pain.  During that same month he underwent 
physical therapy for neck and left shoulder pain.  Reports 
dated in February and March 2002 reveal that the veteran 
complained of neck and shoulder pain.  He was diagnosed as 
having myofascial pain.  An April 2002 report shows the 
veteran was treated for a sudden onset of left shoulder pain.  
He denied any previous injury to the neck or shoulder.  The 
assessment was degenerative joint disease of the cervical 
spine, mild with left trapezoidal radiation.

When examined by VA in August 2002, the physician stated that 
he reviewed the veteran's claims file.  The examiner outlined 
a detail history of the veteran's neck problems.  The veteran 
reported that he had pain in his neck for the past five 
months.  The examiner noted that x-rays of the neck showed 
degenerative arthritis.  Degenerative arthritis of the 
cervical spine with pain radiating into the left arm was 
diagnosed.  The examiner stated that it was not thought that 
the back problems which were initiated twenty-three years ago 
were the cause of his current difficulty with his neck.  

A letter from Dr. Lavalais in December 2002 stated that 
having reviewed the veteran's medical records from his 
military career, it was as likely as not that the chronic 
neck and left shoulder pain was a result of his injuries of 
falling and/or being struck on the left shoulder.  

A VA examination report dated in February 2003 reveals that 
the examiner reviewed the claims file.  The examiner cited 
multiply entries noted in the veteran's service medical 
records concerning treatment for the veteran's back.  He also 
noted the one episode in which he was treated for shoulder 
pain.  He also noted the VA opinion dated in August 2002.  
The examiner stated that the veteran reported that his severe 
neck pain and muscle spasm began in early 2002, but noted 
that he had some minor neck discomfort intermittently for 
years prior to that.  He reiterated that he had not had any 
neck trauma.  The examiner noted that the veteran's August 
1985 service discharge examination showed that the veteran 
reported being in great health except for having some low 
back pain.  During the examination the veteran reported that 
he worked in a file room which required him to do a lot of 
overhead work to put the records up into the files.  He noted 
that he had shoulder pain while dong that job and he 
eventually changed jobs after a year and a half to become a 
ward clerk.  The examiner diagnosed the veteran as having 
cervical spondylosis and left shoulder impingement syndrome.  
The examiner stated that there was likely no relationship 
between the neck pain and the left shoulder pain that the 
patient experienced now and his military service.  The 
examiner went on to state that the veteran's neck and 
shoulder pain was not related to his back pain and that this 
pain was more likely the result of his post-service work in 
the housekeeping department and the overhead work that he did 
while employed in the file room.  

III.  Analysis 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Certain chronic 
diseases, including arthritis, which become manifest to a 
compensable degree within the year after service, will be 
rebuttably presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  A 
disability which is proximately due to or the result of a 
service connected disease or injury is considered service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The veteran claims that service connection is warranted for 
his cervical spine and left shoulder disability.  In this 
regard, the veteran claims that his cervical spine and left 
shoulder disability are due to his service connected 
desiccated disc at L4-L5 with a posterior disc bulge.  In the 
alternative, the veteran claims that his condition is related 
to injuries in service.

Although the veteran was treated in service on one occasion 
in February 1981 for left shoulder pain after someone struck 
his shoulder, service medical records fail to show that the 
veteran developed a chronic left shoulder disorder.  The 
remaining service medical records (from March 1981 to 
November 1985) are negative for a left shoulder disorder.  A 
December 1979 service medical record show that the veteran 
fell and injured his back, however, there was no mention of 
the veteran sustaining a an injury to the neck or shoulder.  
An August 1985 service discharge examination report is 
negative for any complaints, findings or diagnosis of a 
shoulder or neck disability.  

There are no postservice medical records pertaining to any 
complaints of a neck or shoulder disability until the year 
2000, several years following the veteran's discharge from 
service.  Thus, service connection on a presumptive basis is 
not warranted.  See 38 C.F.R. §§ 3.307, 3.309.  The veteran's 
postservice medical records show that the veteran has been 
diagnosed as having degenerative arthritis of the cervical 
spine with radiating pain in the left arm, cervical 
spondylosis, and degenerative joint disease of the cervical 
spine with a left trapezoidal radiation.  

The determinative question now becomes whether the veteran's 
current neck and left shoulder complaints are due to either 
service or to his service-connected back disorder.  The Board 
observes that there are 3 opinions of record regarding the 
etiology of the veteran's neck and shoulder complaints.

As noted above, the VA examiner in August 2002 stated that it 
was not thought that the back problems which were initiated 
twenty-three years ago were the cause of his current 
difficulty with his neck.  In February 2003, the examiner 
stated that there was likely no relationship between the neck 
pain and the left shoulder pain that the veteran experienced 
now and his military service.  The examiner went on to state 
that the veteran's neck and shoulder pain was not related to 
his back pain and that this pain was more likely the result 
of his post-service work in the housekeeping department and 
the overhead work that he did while employed in the file 
room.  In support of his claim the veteran submitted a 
statement from Gwendolyn L. Lavalais, M.D. who stated it was 
as likely as not that the chronic neck and left shoulder pain 
was a result of his injuries of falling and/or being struck 
on the left shoulder.  

The Board finds that the VA opinions are more probative than 
the opinion of Dr. Lavalais.  In this regard, the VA 
examiners considered the veterans postservice medical 
records, as well as his service medical records.  In 
addition, the VA examiners identified specific service 
medical records and postservice medical records to support 
their opinions and provided a complete rationale for their 
opinions.  Whereas, Dr. Lavalais opinion was in the form of a 
general conclusion.  Dr. Lavalais provided no rationale or 
medical reasoning for the opinion given.  In this regard, he 
failed to comment on the fact that the veteran's service 
medical records were completely negative for any treatment of 
a neck disorder or that from March 1981 to his service 
discharge, the records were negative for any complaints, 
findings, or diagnosis of a left shoulder.  Given the 
foregoing, the Board must conclude that the VA opinions of 
record which finds that the veteran's neck and shoulder 
complaints are not related to service are more probative than 
the December 2002 opinion of Dr. Lavalais.

The veteran has not provided any competent medical evidence 
to support his assertion that his shoulder and neck 
conditions are related to service, to include his service-
connected back disability.  In this respect, the Board 
observes that he is not competent to offer opinions regarding 
medical diagnosis or causation.  As a lay person, he lacks 
the capability to provide evidence that requires specialized 
knowledge, skill, experience, training or education.  If the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet.App. 91 (1993).

In the absence of competent medical evidence of a nexus 
between service and his shoulder and neck conditions, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for a cervical spine and 
left shoulder disability, on a direct basis and as secondary 
to service connected desiccated disc at L4-L5 with posterior 
disc bulge.  Accordingly, the claims must be denied.  As the 
preponderance of the evidence is against the veteran's 
claims, the 
benefit-of-the-doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for cervical spine and left shoulder 
disability, on a direct basis and as secondary to service 
connected desiccated disc at L4-L5 with posterior disc bulge, 
is denied.  



	                        
____________________________________________
	K. Osborne
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



